         Case 3:20-cv-00690-MMD-WGC Document 1 Filed 12/11/20 Page 1 of 6



 1
     Mark Mausert
 2   NV Bar No. 2398
     729 Evans Avenue
 3   Reno, NV 89512
     (775) 786-5477
 4   Fax (775) 786-9658
     mark@markmausertlaw.com
 5   Attorney for Plaintiff
 6
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                          IN AND FOR THE DISTRICT OF NEVADA
10
11
     BLADIMIK JARA,                                     Case No.:
12
                   Plaintiff,
13
            vs.                                         COMPLAINT AND JURY DEMAND
14
     VICTORY WOODWORKS, INC.,
15
                   Defendant.
16
     ________________________________/
17
            COMES NOW plaintiff, through counsel, and hereby complains of defendant as
18
     follows:
19
                                  Jurisdiction, Venue & Jury Demand
20
            1. Plaintiff is a Hispanic man who is a resident of northern Nevada and who
21
     commenced working for defendant on or about October 31, 2017, and who was terminated
22
23   from defendant’s employ on or about December 22, 2017. All, or almost all, acts, statements

24   and omissions herein alleged occurred in northern Nevada, where at plaintiff was previously

25   employed by defendant. Plaintiff has obtained a Notice of Right to Sue from the Equal

26   Employment Opportunity Commission, as well as a Determination of Probable Cause

27   regarding sexual harassment. This Notice and Determination are attached hereto and

28   incorporated in this Complaint and Jury Demand. Likewise, the sworn Affidavit of former

                                               Page 1
          Case 3:20-cv-00690-MMD-WGC Document 1 Filed 12/11/20 Page 2 of 6



 1   Victory Woodworks, Inc.’s employee, Mr. Armando Mena, accompanies this Complaint and
 2   Jury Demand and is hereby incorporated herein. So too, the Declaration of Gary D. Carroll
 3   accompanies this Complaint and Jury Demand and is incorporate herein. This Complaint and
 4   Jury Demand is timely filed in accord therewith. Plaintiff hereby requests a jury trial relative
 5   to all issues so triable.
 6           2. Defendant is a governmental entity, i.e., a corporation, partnership, limited liability
 7
     company, or some other entity, which plaintiff believes is recognized under the laws of the
 8
     State of Nevada. At all times herein mentioned defendant had at least fifteen full-time
 9
     employees working at least twenty weeks per year.
10
             3. This Court has subject matter jurisdiction over this case per 28 U.S.C. 1343. The
11
     Court has subject matter jurisdiction because plaintiff is a Hispanic man who is alleging he was
12
     subject to a hostile work environment “because of sex” and retaliation because he opposed
13
     sexual harassment, in violation of 42 U.S.C. 2000e, et seq.
14
             4. This Court has venue re this action pursuant to 42 U.S.C. 2000e-5(f)(3) because all,
15
     or almost all of the actions, statements and omissions which form the basis for this lawsuit
16
     occurred in northern Nevada, i.e., in the geographical area of this judicial District.
17
18                                          First Cause of Action

19                                          (Sexual Harassment)

20           5. Plaintiff hereby incorporates the allegations of paragraphs 1 through 4, inclusive, as

21   well as all other paragraphs herein, as though the same had been fully stated.

22           6. Plaintiff was employed by defendant. Throughout much of his employment
23   plaintiff was subject to harassment “because of sex”, as prohibited by 42 U.S.C. 2000e, et seq..
24   For instance, defendant’s Managers, including Mr. Michael Slater, engaged in a repertoire of
25   abusive sexual misconduct. Mr. Slater subjected plaintiff to sexually inappropriate statements
26   and conduct of a highly offensive and sexual nature. For instance, he made repeated inquiries
27   of plaintiff such as whether plaintiff like to provide fellatio; would you take a d__k up you
28

                                                  Page 2
         Case 3:20-cv-00690-MMD-WGC Document 1 Filed 12/11/20 Page 3 of 6



 1   a__?; whether plaintiff had gotten any p___y that weekend; etc, Slater engaged in various
 2   sexually inappropriate forms of conduct, such as trying to remove the shirt of an employee and
 3   licking his nipple; pantomiming anal sex; bending an employee over a table while saying, “you
 4   know you like it”; Slater asked plaintiff, “do you like c__k, you fucking homosexual?”; etc.
 5   Slater took to openly referring to plaintiff as “that fucking homosexual”. The sexually
 6   offensive conduct occurred on a daily basis, often more than once and Slater engaged in such
 7
     conduct openly, with no apparent fear of adverse repercussions. Other employees, such as
 8
     Diego ________, joined in the sexual harassment. For instance, Diego made sexual remarks
 9
     and engaged in sexual misconduct – such as pantomiming anal intercourse with Slater. Slater
10
     has been engaging in such conduct for a long time and the owner of defendant, Mr. Michael
11
     Cook was, at all relevant times, aware of Slater’s propensity and habit of engaging in sexual
12
     misconduct in the workplace. Plaintiff responded, and thereby opposed, Slater’s sexual
13
     misconduct, by informing Slater he was only there to work and did not appreciate his sexual
14
     misconduct.
15
            7. Plaintiff complained to defendant’s owner, Mr. Cook, shortly after he commenced
16
     employment. That is, plaintiff personally informed Mr. Cook of some of Slater’s sexual
17
18   misconduct and how offended he was thereby, e.g., how he had engaged in a verbal conflict

19   with Slater. Cook failed to properly investigate and failed to implement any adequate remedial

20   action. Instead, Cook allowed Slater to terminate plaintiff’s employment, approximately two

21   weeks after the verbal conflict and complaint, on the pretext plaintiff was working too slow.

22   That is, defendant retaliated against plaintiff for opposing sexual harassment. Other
23   employees, such as Gary D. Carroll, complained of the sexually hostile work environment. Mr.
24   Carroll complained after plaintiff’s employment was terminated and he complained of the
25   sexual misconduct of Diego _____ and Manager Slater. Defendant failed to implement an
26   adequate investigation, or take adequate remedial action – instead defendant caused an attorney
27   to deliver an ineffectual lecture, sans meaningful discipline. Slater and Diego _____ made
28

                                                 Page 3
         Case 3:20-cv-00690-MMD-WGC Document 1 Filed 12/11/20 Page 4 of 6



 1   sexually offensive remarks at company meetings, in the presence of other supervisors and/or
 2   Managers. Safety Supervisor Warren ______, who was present, failed to investigate or take
 3   adequate remedial action.
 4          8. As a direct and proximate result of being subject to sexual harassment, plaintiff
 5   suffered emotional distress, loss of enjoyment of life, loss of sleep and anxiety. It has been
 6   necessary for plaintiff to incur costs and retain an attorney to attempt to vindicate his federally
 7
     protected right to a workplace free of sexual harassment.
 8
                                          Second Cause of Action
 9
                                                (Retaliation)
10
            9. Plaintiff hereby incorporates the allegations of paragraphs 1 through 8 as though the
11
     same were full stated herein.
12
            10. Defendant terminated plaintiff in order to retaliate against him for his opposition to
13
     sexual harassment, e.g., his direct opposition to Slater and/or because he complained to Cook.
14
            11. Any diminution or deficiency in plaintiff’s work performance was directly and
15
     proximate caused by the sexual hostility defendant allowed to permeate its work environment
16
     and defendant is therefore estopped from relying upon such as a basis for terminating plaintiff’s
17
18   employment.

19          12. As a direct and proximate result of being subject to retaliation plaintiff lost wages

20   and benefits and otherwise suffered as alleged herein.

21          WHEREFORE, plaintiff requests the following relief:

22          1. For an award of compensatory damages;
23          2. For an award of punitive damages sufficient to punish and deter defendant from
24   engaging in similar conduct;
25          3. For an award of special or actual economic damages, according to proof;
26          4. For an award of costs and a reasonable attorney’s fee; and
27          5. For injunctive relief to compel defendant to adopt and actually enforce a reasonable
28

                                                  Page 4
         Case 3:20-cv-00690-MMD-WGC Document 1 Filed 12/11/20 Page 5 of 6



 1   policy against sexual harassment and/or retaliation, and for whatever other relief the Court or
 2   jury may deem just.
 3          DATED this 11th day of December, 2020.
 4                                                                  /s/ Mark Mausert
                                                                  Mark Mausert
 5                                                                NV Bar No. 2398
                                                                  729 Evans Avenue
 6                                                                Reno, NV 89512
                                                                  TELEPHONE:(775) 786-5477
 7                                                                FACSIMILE: (775) 786-9658
                                                                  Attorney for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 Page 5
           Case 3:20-cv-00690-MMD-WGC Document 1 Filed 12/11/20 Page 6 of 6



 1                                                 INDEX OF EXHIBITS
 2   9/25/20 Notice of Right to Sue. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Exhibit 1
 3   9/3/20 NERC Finding of Probable Cause. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Exhibit 2
 4   9/16/20 Armando Mena affidavit.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Exhibit 3
 5   5/23/19 Gary D. Carroll declaration.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Exhibit 4
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                              Page 6
